DETAILED ACTION
This is in response to the applicant’s communication filed on 23 December 2020, wherein:
Claims 1-18 and 20 are currently pending; and
claim 19 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 7, 8, 10, 16-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Falls et al. (US 7287001), in view of Bartholet et al. (US 7009723), and further in view of Steinberger (US 20040194896).

Referring to claim 1:
Falls discloses a method for providing merchandise information at a retail establishment comprising the steps of: 

a) receiving data from one or more retail establishments wherein the data includes product details about a plurality of products sold at the one or more retail establishments and a location of the plurality of products within the one or more retail establishments (Falls col. 7, lines 35-50 and col. 8, lines 11-19 and col. 28, lines 50-56 The in-store processor usually includes an item database 37 [col. 7, line 37] and The product information system 30 interfaces with the item database 37 to access product information such as product name, UPC code, price and the like. Via a communication system which will later be discussed, the product information system 30 communicates real-time product information to shelves 46 (FIG. 2) where the products are located [col. 8, lines 14-17] and Alternatively, the store spacemap database 233 can be created or updated right from the shelf 46 using a HHT 54 (FIG. 1). With a HHT 54, an operator can scan products in the order they appear on particular sections of shelf 46 and scan or type in the number the amount of shelf space each product occupies thereby creating the store spacemap database 233[col. 28, lines 50-56]); 

b) using the data from the one or more retail establishments to create one or more electronic files containing the merchandise information to be printed onto a substrate, wherein each electronic file includes the merchandise information relating to more than one product and each electronic file contains a plurality of product location identifiers so that the merchandise information will be printed in an order that corresponds with the location of the plurality of products within the one or more retail establishments (Falls col. 27, line 13 thru col. 28, line 14 Preferably, labels 220 for products that are sequentially arranged on each four foot shelf section are printed together on a four foot shelf print band or strip 224 and where electronic files are created which are used to print the labels); 

c) grouping the one or more electronic files into one or more print groupings so the one or more electronic files in a same print grouping that correspond to one complete retail establishment or multiple aisles of an individual retail establishment will be printed onto the substrate (Falls col. 32, line 51 thru col. 33, line 14 Print requests from the user can specify one shelf up to an entire zone or store[col. 32, lines 53-53] and When printing a range of adjacent labels 220, the print sequencer 238 asks the spacemap editor 232 for the "next" product UPC code[col. 32, line 66 thru col. 33, line 1] and The print formatter 240...is capable of printing multiple labels 220 or shelf strips 224 on larger paper rolls[col. 33, lines 11-14]); 

d) providing the substrate so that at least one print grouping can be printed onto the substrate such that a first electronic file within the at least one print grouping is printed in a first horizontal row and subsequent electronic files within the at least one print grouping are printed in adjacent horizontal rows (Falls col. 32, line 51 thru col. 33, line 14 Print requests from the user can specify one shelf up to an entire zone or store[col. 32, lines 53-53] and When printing a range of adjacent labels 220, the print sequencer 238 asks the spacemap editor 232 for the "next" product UPC code[col. 32, line 66 thru col. 33, line 1] which indicates that the horizontal label rows are printed right after each other, so that the rows are adjacent, or next to each other and The print formatter 240...is capable of printing multiple labels 220 or shelf strips 224 on larger paper rolls[col. 33, lines 11-14] and when printing multiple shelf strips on a large roll, it is inherent that the shelf strips must be separated to place them on the shelves); 

e) printing on a printer in a location separate from the one or more retail establishments at least one print grouping onto the substrate such that the merchandise information is printed thereon, wherein each of the adjacent horizontal rows is capable of containing all necessary merchandise information for the one complete retail establishment or the multiple aisles within the retail establishment, wherein a sequence of the merchandise information printed within one horizontal row is consistent with product location within one corresponding retail establishment, and wherein the merchandise information includes a plurality of prices, each individual price associated with an individual product of the plurality of products (Falls col. 32, line 51 thru col. 33, line 14 and col. 27, line 55 thru col. 28, line 8 and col. 28, lines 29-37 and Figs. 12 and 13 Print requests from the user can specify one shelf up to an entire zone or store[col. 32, lines 53-53] and When printing a range of adjacent labels 220, the print sequencer 238 asks the spacemap editor 232 for the "next" product UPC code[col. 32, line 66 thru col. 33, line 1] Preferably, labels 220 for products that are sequentially arranged on each four foot shelf section are printed together on a four foot shelf print band or strip 224...The printing of labels 220 and shelf strips 224 can either be done at the retail store or at a central location servicing many stores[27:55-28:8] and One of ordinary skill can readily appreciate the power of being able to create, print and place at shelf 46 up-to-date, attractive graphical price and/or product information of the present invention[28:34-37] and where Fig. 12 shows the prices are part of the label); 

h) providing the one or more merchandise information rolls with an indicator allowing a user to identify the location within the one or more retail establishments in which the one or more merchandise information rolls should be placed (Falls col. 27, line 55 thru col. 29, line 52 where the product name on the face of the label is used to identify the location);

i) transporting the one or more merchandise information rolls...to the one or more retail establishments for installation onto shelving (Falls col. 27, line 55 thru col. 28, line 8 The printing of labels 220 and shelf strips 224 can either be done at the retail store or at a central location servicing many stores and where the labels are printed sequentially and if printed at a central location, must be transported to the store), so that merchandise information can be immediately attached to shelving or displays of the one or more retail establishments...without first organizing the merchandise information according to the product location within the one or more retail establishments (Falls col. 32, line 51 thru col. 33, line 14 where a range of adjacent labels are printed in order onto a roll for attachment and col. 27, lines 13-30 states that the labels are attached to the shelves and Examiner further notes “so that merchandise information can be immediately attached to shelving or displays of the one or more retail establishments with the one or more application devices without first organizing the merchandise information according to the product location within the one or more retail establishments” is not a positive claim limitation, but an intended result of the steps, and therefore, receives little patentable weight).

Falls discloses a product display system that prints product labels for store shelves.  Falls does not disclose f) separating each horizontal row from any of the adjacent horizontal rows; and g) spooling each horizontal row into one or more merchandise information rolls.

However, Bartholet teaches a complementary system for printing articles, which may be labels (Bartholet abstract and col. 3, lines 24-26).  Bartholet teaches f) separating each horizontal row from any of the adjacent horizontal rows (Bartholet col. 4, line 53 thru col. 5, line 7 and Fig. 3, which shows separating the labels); and g) spooling each horizontal row into one or more merchandise information rolls (Bartholet col. 4, line 53 thru col. 5, line 7 and Fig. 3 The slitter 308 slits the web 222 into three sub webs 316, 318, and 320, which are taken up on three reels...[col. 4, lines 53-67]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Falls to incorporate separating the rows and spooling them as taught by Bartholet because this would provide a manner for generating order specific printed materials in a high volume product environment (Bartholet col. 2, lines 5-7), thus aiding the client by providing an efficient way to produce custom labels.

Falls, as modified by Bartholet, discloses a product display system that prints product labels for store shelves.  Falls, as modified by Bartholet, does not disclose ...wherein each application device includes a cutting mechanism configured for cutting or separating one portion of one of the one or more merchandise information rolls from a second portion of the one or more merchandise information rolls, and wherein the one or more application devices are disposable such that they are single use after application of the merchandise information of the merchandise information roll located therein; and ...the merchandise information can be immediately attached to the shelving or displays of the one or more retail establishments with the one or more application devices...

However, Steinberger teaches a complementary system for a hand held tape applicator (abstract).  Steinberger teaches ...wherein each application device includes a cutting mechanism configured for cutting or separating one portion of one of the one or more merchandise information rolls from a second portion of the one or more merchandise information rolls, and wherein the one or more application devices are disposable such that they are single use after application of the merchandise information of the merchandise information roll located therein; and ...the merchandise information can be immediately attached to the shelving or displays of the one or more retail establishments with the one or more application devices... (Steinberger [0022][0025][0030][0032][0060] where in [0022], it is indicated that the dispenser permits the application of an adhesive tape directly to a surface and that the dispenser cuts the tape and [0030] indicates that the dispenser is disposable and further, Examiner notes that the limitation referring to “wherein the one or more application devices are disposable such that they are single use after application of the merchandise information of the merchandise information roll located therein” does not further limit the scope of the claim in that it does not require steps to be performed or limit the claim to a particular structure and therefore, receives little patentable weight; see MPEP 2111.04).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Falls and Bartholet to incorporate the application device for cutting the rolls as taught by Steinberger because this would provide a manner for dispensing an adhesive tape directly to a surface and precisely cut the correct length (Steinberger [0022]), thus aiding the client by providing an efficient way to apply the labels.

While Falls (as above) discloses preparing the labels at a central location which services many stores (Falls 28:1-8), Falls, as modified by Bartholet and Steinberger, does not disclose loading the one or more merchandise information rolls into one or more application devices before transporting to the one or more retail establishments and transporting the one or more merchandise information rolls loaded in the one or more application devices to the one or more retail establishments.  It is further noted that Steinberger discloses the application device and that a roll of material must be loaded onto the application device prior to use (see Steinberger at [0032] and Fig. 1).  Also, it is noted that the application device must, at some point, be transported to the one or more retail establishments, since a retail establishment would not manufacture such a device.  Whether the application device is loaded before transporting to the retail establishment, or at the retail establishment, is merely a matter of sequence or order of the steps.  Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)).  MPEP 2144.04.  Thus, it would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Falls, Bartholet, and Steinberger to load the one or more merchandise information rolls into one or more application devices before transporting to the one or more retail establishments and transporting the one or more merchandise information rolls loaded in the one or more application devices to the one or more retail establishments, since there are no new or unexpected results relating to the order of loading and transporting the rolls and application devices. 

Referring to claim 2:
Falls discloses wherein each of the adjacent horizontal rows contains similar or identical merchandise information (Falls col. 30, lines 21-27 and Fig. 13The interface enables the user of the graphic edge creation system 227 to create custom templates with a specific appearance, text, lines, rectangles, graphics and UPC codes[col. 30, lines 21-27] and Fig. 13 shows two adjacent horizontal rows of products, which contains similar information, in that both include brand names and prices and where the limitation is a “wherein” clause that does not require steps to be performed, does not limit claim scope, and therefore receives little patentable weight). 

Referring to claim 3:
Falls discloses wherein the one or more merchandise information rolls are each distributed to one or more corresponding retail establishments (col. 27, line 55 thru col. 28, line 8 The printing of labels 220 and shelf strips 224 can either be done at the retail store or at a central location servicing many stores and where if the labels are printed at a central location, they must be distributed to various stores). 

Referring to claim 4:
Falls discloses wherein the one or more merchandise information rolls are each distributed to a different location of the same retail establishment (col. 3, lines 8-47 and col. 7, line 10 thru col. 8, line 40 and col. 27, line 55 thru col. 28, line 8 and Fig. 1 The printing of labels 220 and shelf strips 224 can either be done at the retail store or at a central location servicing many stores and where Fig. 1 shows that the various databases and systems interact with each other and the fact that store management designs some of the information used for a chain of stores indicates that the invention is directed for use by a chain of stores, which has different locations of the same establishment and further, describing the different locations as part of the same retail establishment is merely descriptive of the destination, does not affect the steps of the method, and receives little patentable weight). 

Referring to claim 7:
Falls, as modified by Bartholet and Petteruti, discloses wherein the one or more merchandise information rolls are spooled around a core or self-wound (Bartholet 9:50-59 ...a roll core 226...[9:50-59]).


Referring to claim 8:
Falls, as modified by Bartholet, discloses wherein the printed horizontal rows are wound before or after separation from the adjacent horizontal rows (Bartholet 4:55-63 The slitter 308 slits the web 222 into three sub webs 316, 318, and 320, which are taken up on three reels 310, 312, and 314, respectively[4:55-63]).

Referring to claim 10:
Falls discloses wherein the one or more merchandise information rolls are free of any marking indicative of spacing along shelving or between products (col. 29, line 44 thru col. 31, line 11 and Figs. 17A and 17B where the labels may be customized in any manner desired by the designer to include markings or not and further, Figs. 17A and 17B do not show any marking to indicate spacing along the shelving or between products, but simply show applied labels). 

Further, omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).  See MPEP 2144.04.  Here, the applicant states that the function of space marking is not desired; therefore it is obvious to omit these elements.

Referring to claim 16:
Falls discloses a kit for providing merchandise information on shelving or displays within a retail establishment comprising: 

a) a product layout that identifies one or more locations within a retail establishment where merchandise is to be displayed (Falls col. 27, line 55 thru col. 28, line 64 The spaceplan editor's 230 graphical representation of a shelf plan helps the user visualize the extent of fit problems and navigate to areas to be changed); and 

b) a merchandise information...label...wherein the merchandise information...label...includes an indicator allowing a user to identify the one or more locations within the retail establishment where the merchandise information...label...should be placed (Falls col. 27, line 55 thru col. 28, line 67 where the label information indicates that the label is to be placed where the products on the face of the label are indicated as being located on the spaceplan), and wherein the merchandise information...label... includes pricing for a plurality of products which are the merchandise (Falls col. 28, lines 29-37 and Figs. 12 and 13 One of ordinary skill can readily appreciate the power of being able to create, print and place at shelf 46 up-to-date, attractive graphical price and/or product information of the present invention[28:34-37] and where Fig. 12 shows the prices are part of the label).

Falls discloses a product display system that prints product labels for store shelves.  Falls does not disclose where the merchandise information...labels...are rolls.

However, Bartholet teaches a complementary system for printing articles, which may be labels (Bartholet abstract and col. 3, lines 24-26).  Bartholet teaches where the merchandise information labels are rolls (Bartholet col. 3, line 53 thru col. 4, line 7 and Fig. 3 The slitter 308 slits the web 222 into three sub webs 316, 318, and 320, which are taken up on three reels...[col. 3, lines 53-67]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Falls to incorporate separating the rows and spooling them as taught by Bartholet because this would provide a manner for generating order specific printed materials in a high volume product environment (Bartholet col. 2, lines 5-7), thus aiding the client by providing an efficient way to produce custom labels.

Falls, as modified by Bartholet, discloses a product display system that prints product labels for store shelves.  Falls, as modified by Bartholet, does not disclose c) an application device in which the merchandise information roll is located, wherein the application device includes a cutting mechanism configured for cutting and/or separating one portion of the merchandise information roll from a second potion of the merchandise information roll.

However, Steinberger teaches a complementary system for a tape applicator (abstract).  Steinberger teaches c) an application device in which the merchandise information roll is located, wherein the application device includes a cutting mechanism configured for cutting and/or separating one portion of the merchandise information roll from a second potion of the merchandise information roll, and wherein the application device is disposable after application of the merchandise information of the merchandise information roll located therein (Steinberger [0022][0025][0030][0032][0060] where in [0022], it is indicated that the dispenser permits the application of an adhesive tape directly to a surface and that the dispenser cuts the tape and [0030] indicates that the dispenser is refillable or disposable, which indicates that the dispenser would be disposed of after use).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Falls and Bartholet to incorporate the application device for cutting the rolls as taught by Steinberger because this would provide a manner for dispensing an adhesive tape directly to a surface and precisely cut the correct length (Steinberger [0022]), thus aiding the client by providing an efficient way to apply the labels.
Referring to claim 17:
Falls discloses wherein the one or more merchandise information roll is free of any marking indicative of spacing along shelving or between products (col. 29, line 44 thru col. 31, line 11 and Figs. 17A and 17B where the labels may be customized in any manner desired by the designer to include markings or not and further, Figs. 17A and 17B do not show any marking to indicate spacing along the shelving or between products, but simply show applied labels). 

Further, omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).  See MPEP 2144.04.  Here, the applicant states that the function of space marking is not desired; therefore it is obvious to omit these elements.

Referring to claim 18:
Falls discloses wherein the merchandise information can be immediately attached to shelving or displays of the retail establishment without first organizing the merchandise information according to product location within the retail establishment (col. 27, line 55 thru col. 28, line 64 The spaceplan editor's 230 graphical representation of a shelf plan helps the user visualize the extent of fit problems and navigate to areas to be changed and where the labels for products that are sequentially arranged are printed together). 

Referring to claim 20:
Falls discloses wherein the merchandise information...label...is printed onto one horizontal rows which is capable of containing all necessary merchandise information for an entire retail establishment wherein the sequence of the printed merchandise information within the one horizontal row is consistent with product location within one corresponding retail establishment (col. 32, line 51 thru col. 33, line 14 Print requests from the user can specify one shelf up to an entire zone or store).

Falls, as modified by Bartholet, discloses where the merchandise information labels are rolls (Bartholet col. 3, line 53 thru col. 4, line 7 and Fig. 3 The slitter 308 slits the web 222 into three sub webs 316, 318, and 320, which are taken up on three reels...[col. 3, lines 53-67]).

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Falls et al. (US 7287001), in view of Bartholet et al. (US 7009723), in view of Bartholet et al. (US 7009723), and further in view of Petteruti et al. (US 5642666).

Referring to claim 5:
Falls, as modified by Bartholet and Steinberger, discloses a product display system that prints product labels for store shelves. Falls, as modified by Bartholet and Steinberger, does not disclose wherein the merchandise information roll is printed onto an adhesive material and includes a liner.

However, Petteruti teaches a related system for a hand-held label printer (abstract).  Petteruti teaches wherein the merchandise information roll is printed onto an adhesive material and includes a liner (Petteruti col. 1, lines 15-36 and col. 4, lines 13-43 describes labels with an adhesive backing fixed on a web, or liner, and Fig. 2 shows that the labels are in a roll, which indicates the liner is flexible). 

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Falls, Bartholet, and Steinberger, to incorporate printing onto an adhesive material and including a liner as taught by Petteruti because this would provide a manner for applying a label to a surface (Petteruti 6:62-7:25), thus aiding the client by providing an efficient way to apply the labels.

Claims 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Falls et al. (US 7287001), in view of Bartholet et al. (US 7009723), in view of Bartholet et al. (US 7009723), and further in view of Keating (US 20080141575).

Referring to claim 6: 
Falls, as modified by Bartholet and Steinberger, do not teach wherein the merchandise information is printed onto both sides of the adjacent horizontal rows.  

However, Keating teaches a similar system for retail shelf signage (abstract).  Keating teaches wherein the merchandise information is printed onto both sides of the adjacent horizontal rows (Keating [0040] ...their own preferred placard 12 which is colorfully imprinted upon opposite sides with their particular Ad-information graphics...[0040]).  

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Falls, Bartholet, and Steinberger, to incorporate printing onto both sides because this would provide a manner for being seen by store customers approaching from either direction (Keating [0040]), thus aiding the user by attracting more customers.


Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Falls et al. (US 7287001), in view of Bartholet et al. (US 7009723), in view of Bartholet et al. (US 7009723), and further in view of Connors et al. (US 20020147597).

Referring to claim 9:
Falls discloses wherein the product details received from the retail establishment includes bar code information (Falls col. 30, lines 31-27 …create custom templates with a specific appearance, text, lines, rectangles, graphics, and UPC codes). 

Falls, as modified by Bartholet and Steinberger, do not disclose that the product details include RFID information.

However, Connors teaches a similar system for providing shelf labels (abstract).  Connors teaches that the product details include RFID information (Connors [0023] In addition, the shelf label 220 may have a unique, identifying section including, for example, a unique bar code, radio frequency identification ( RFID) tag, or magnetic identification tag[0023]).

Therefore, it would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the teachings of Falls, Bartholet, and Steinberger, by including RFID information as taught by Connors because this may be used for automatically verifying that the shelf label is inserted into the correct shelf control unit (Connors [0023]), thereby saving the user from having to manually verify the information.

Claims 11, 12, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Falls et al. (US 7287001), in view of Bartholet et al. (US 7009723), in view of Bartholet et al. (US 7009723), and further in view of Farkas et al. (US 20050010499).

Referring to claim 11:
Falls discloses a method for providing merchandise information at a retail establishment comprising the steps of: 

a) providing data to a supplier of merchandise information rolls wherein the data includes product details about a plurality of products sold at the retail establishment (Falls col. 8, lines 11-19 and col. 15, line 63 thru col. 16, line 39 The product information system 30 interfaces with the item database 37 to access product information such as product name, UPC code, price and the like[col. 8, lines 11-19] and These connections allow remote uploading and downloading of system files such as price files and space planning over the internet from or to any Internet connection device[col. 16, lines 23-25]); 

b) providing location information to the supplier identifying the location of the plurality of products within the retail establishment (Falls col. 8, lines 11-19 and col. 15, line 63 thru col. 16, line 39 Via a communication system which will later be discussed, the product information system 30 communicates real-time product information to shelves 46 (FIG. 2) where the products are located[col. 8, lines 11-19]); 

c) forming one or more merchandise information ...labels... at a location of the supplier by (Falls col. 32, line 51 thru col. 33, line 14 and col. 27, line 55 thru col. 28, line 8 The printing of labels 220 and shelf strips 224 can either be done at the retail store or at a central location servicing many stores[27:55-28:8]): 

i. printing via a printer a plurality of adjacent horizontal rows, wherein a sequence of merchandise information printed within one horizontal row is consistent with product location within the retail establishment (Falls col. 32, line 51 thru col. 33, line 14 Print requests from the user can specify one shelf up to an entire zone or store[col. 32, lines 53-53] and When printing a range of adjacent labels 220, the print sequencer 238 asks the spacemap editor 232 for the "next" product UPC code[col. 32, line 66 thru col. 33, line 1]), wherein the merchandise information includes pricing for the plurality of products (Falls 28:34-37 and Figs. 12 and 13 One of ordinary skill can readily appreciate the power of being able to create, print and place at shelf 46 up-to-date, attractive graphical price and/or product information of the present invention[28:34-37] and where Fig. 12 shows the prices are part of the label); 

ii) separating each horizontal row from any of the adjacent horizontal rows... (col. 32, line 51 thru col. 33, line 14 The print formatter 240 can either print one label 220 or a shelf strip 224 on one sheet of paper or it is capable of printing multiple labels 220 or shelf strips 224 on larger paper rolls and where to put the labels on the shelf, the rows must be separated, particularly if multiple labels or shelf strips are printed on one larger roll);

d) receiving the one or more merchandise information rolls...at the retail establishment (Falls col. 27, line 55 thru col. 28, line 8 The printing of labels 220 and shelf strips 224 can either be done at the retail store or at a central location servicing many stores and where the labels are printed sequentially and if printed at a central location, must be received at the store);

wherein the one or more merchandise information...labels...include merchandise information reflecting the product details provided to the supplier and wherein the sequence of the merchandise information on the one or more merchandise information...labels...reflects the location information provided to the supplier (col. 27, line 13 thru col. 30, line 27 where the labels are printed using the information in the product database and the spacemap editor 232 which determines the order in which to print labels 220); 

e)...wherein the merchandise information can be immediately attached to shelving or displays of the retail establishment...without first organizing the merchandise information according to product location within the retail establishment  (Falls col. 32, line 51 thru col. 33, line 14 where a range of adjacent labels are printed in order onto a roll for attachment and col. 27, lines 13-30 states that the labels are attached to the shelves and “wherein the merchandise information can be immediately attached to shelving or displays of the retail establishment without first organizing the merchandise information according to product location within the retail establishment” is a "wherein” clause which does not limit the scope of the claim and therefore, receives little patentable weight – See MPEP 21111.04);

e) attaching the merchandise information to an edge of a first shelf..., wherein the edge is shaped to accept the merchandise information (col. 12, lines 47-54 The cover 86 also includes a first formed lip 122 which provides a first groove 123, formed in conjunction with a first cover face 127, in which a variety of desired labels (not shown) or advertising media (not shown) can be displayed); 

f) locating merchandise onto the shelves according to the merchandise information (col. 27, lines 55-67 where the print strip 224 shows how the merchandise should be arranged by the store’s personnel); 

g) selling the merchandise (col. 7, lines 10-20 where the invention is directed to retail operations, such as grocery stores, which sell merchandise). 

Falls discloses a product display system that prints product labels for store shelves.  Falls does not ii. separating each horizontal row from any adjacent horizontal rows by a separation mechanism; and iii) spooling each horizontal row into one or more merchandise information rolls.

However, Bartholet teaches a complementary system for printing articles, which may be labels (Bartholet abstract and col. 3, lines 24-26).  Bartholet teaches ii. separating each horizontal row from any adjacent horizontal rows by a separation mechanism (Bartholet col. 4, line 53 thru col. 5, line 7 and Fig. 3, which shows separating the labels and where the services are performed by a printer); and iii) spooling each horizontal row into the one or more merchandise information rolls (Bartholet col. 3, line 53 thru col. 4, line 7 and Fig. 3 The slitter 308 slits the web 222 into three sub webs 316, 318, and 320, which are taken up on three reels...[col. 3, lines 53-67]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Falls to incorporate separating the rows and spooling them as taught by Bartholet because this would provide a manner for generating order specific printed materials in a high volume product environment (Bartholet col. 2, lines 5-7), thus aiding the client by providing an efficient way to produce custom labels.

Falls, as modified by Bartholet, discloses a product display system that prints product labels for store shelves.  Falls, as modified by Bartholet, does not disclose iv) locating the one or more merchandise information rolls within one or more application device, wherein each application device includes a cutting mechanism configured for cutting and/or separating one portion of one of the one or more merchandise information rolls from a second portion of the one or more merchandise information rolls; g) disposing of the one or more application devices after attaching the merchandise information of the merchandise information roll located therein; and ...the merchandise information can be immediately attached to the shelving or displays of the one or more retail establishments with the aid of the application device....

However, Steinberger teaches a complementary system for a tape applicator (abstract).  Steinberger teaches iv) locating the one or more merchandise information rolls within one or more application devices, wherein each application device includes a cutting mechanism configured for cutting and/or separating one portion of one of the one or more merchandise information rolls from a second portion of the one or more merchandise information rolls, and wherein the one or more application devices are disposable such that they are single use after application of the merchandise information of the merchandise information roll located therein; g) disposing of the one or more application devices after attaching the merchandise information of the merchandise information roll located therein; and ...the merchandise information can be immediately attached to the shelving or displays of the one or more retail establishments with the aid of the application device... (Steinberger [0022][0025][0030][0032][0060] where in [0022], it is indicated that the dispenser permits the application of an adhesive tape directly to a surface and that the dispenser cuts the tape and [0030] indicates that the dispenser is refillable or disposable, which indicates that the dispenser would be disposed of after use).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Falls and Bartholet to incorporate the application device for cutting the rolls as taught by Steinberger because this would provide a manner for dispensing an adhesive tape directly to a surface and precisely cut the correct length (Steinberger [0022]), thus aiding the client by providing an efficient way to apply the labels.

As to the receiving...the one or more application devices, Falls indicates that the labels may be printed at a central location, which would then require the labels to be received at the retail establishment for the labels to be applied to the shelves (Falls 27:55-28:8).  When combined with Steinberger’s application device (Steinberger [0032] and Fig. 1), since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of receiving the rolls and application device for simply receiving the rolls.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Falls, as modified by Bartholet and Steinberger, discloses a product display system that prints product labels for store shelves.  Falls, as modified by Bartholet and Steinberger, does not disclose e) identifying a location within the retail establishment identified on the one or more merchandise information rolls...

However, Farkas teaches a complementary system for managing inventory (abstract).  Farkas teaches e) identifying the location within the retail establishment identified on the one or more merchandise information rolls... (Farkas Figs. 2A & 2B [0052]-[0058] where the information on the label includes location, which is "read" by the reader device, thereby identifying the location).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Falls, Bartholet, and Steinberger to incorporate identifying the location on the labels as taught by Farkas because this would provide a manner for indication the location of the rack (Farkas [0054]), thus aiding the user by allowing him/her to identify the location.

Referring to claim 12:
Falls, as modified by Bartholet, discloses wherein the one or more merchandise information rolls are spooled around a core or self-wound (Bartholet 9:50-59 ...a roll core 226...[9:50-59]).

Referring to claim 15:
Falls discloses wherein the one or more merchandise information rolls are free of any marking indicative of spacing along shelving or between products (col. 29, line 44 thru col. 31, line 11 and Figs. 17A and 17B where the labels may be customized in any manner desired by the designer to include markings or not and further, Figs. 17A and 17B do not show any marking to indicate spacing along the shelving or between products, but simply show applied labels). 

Further, omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).  See MPEP 2144.04.  Here, the applicant states that the function of space marking is not desired; therefore it is obvious to omit these elements.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Falls et al. (US 7287001), in view of Bartholet et al. (US 7009723), in view of Steinberger (US 20040194896), in view of Farkas et al. (US 20050010499), and further in view of Connors et al. (US 20020147597).

Referring to claim 13:
Falls discloses wherein the product details received from the retail establishment includes bar code information (Falls col. 30, lines 31-27 …create custom templates with a specific appearance, text, lines, rectangles, graphics, and UPC codes). 

Falls, as modified by Bartholet, Steinberger, and Farkas, do not disclose that the product details include RFID information.

However, Connors teaches a similar system for providing shelf labels (abstract).  Connors teaches that the product details include RFID information (Connors [0023] In addition, the shelf label 220 may have a unique, identifying section including, for example, a unique bar code, radio frequency identification ( RFID) tag, or magnetic identification tag[0023]).

Therefore, it would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the teachings of Falls, Bartholet, Steinberger, and Farkas, by including RFID information as taught by Connors because this may be used for automatically verifying that the shelf label is inserted into the correct shelf control unit (Connors [0023]), thereby saving the user from having to manually verify the information.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Falls et al. (US 7287001), in view of Bartholet et al. (US 7009723), in view of Steinberger (US 20040194896), in view of Farkas et al. (US 20050010499), and further in view of Marsh et al. (US 5423617).

Referring to claim 14:
Falls, as modified by Bartholet, Steinberger, and Farkas, discloses a product display system that prints product labels for store shelves.  Falls, as modified by Bartholet, Steinberger, and Farkas does not disclose wherein the product details include images of retail products to be placed upon corresponding shelves.

However, Marsh teaches a similar system for providing printed product labels. March teaches wherein the product details include images of retail products to be placed upon corresponding shelves (col. 13, lines 53-62 and FIG. 3 …incorporating information such as the position of the icons or images on the shelf and the price information for each product and where Fig. 3 shows a label with a product image). 

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Falls, Bartholet, Steinberger, and Farkas to incorporate product images on the labels as taught by Marsh because this would provide a manner easily matching the product on the label to the product on the shelf, benefitting stockers and customers by allowing them to quickly ensure that the product on the shelf is the one for which the pricing information is displayed.

Response to Arguments
Applicant’s arguments with have been considered but are not persuasive.

Claim Amendments
Examiner thanks Applicant for identifying the support in the specification for the amended claim limitations.


Claim Interpretation – 35 USC 112(f)
Examiner notes that claim 19 has been cancelled. No remaining claims are interpreted under 35 USC 112(f).

Claim Objections
The objections have been withdrawn in light of the amendments.

35 USC 112, second paragraph Rejections
The objections have been withdrawn in light of the amendments.

Claim Objections
The objections have been withdrawn in light of the amendments.

35 USC 103 Rejections
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, Examiner has only taken into account knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure; therefore, the rejection is proper.

Applicant argues that Falls teaches away from the feature of displaying pricing on printed labels.  Examiner respectfully disagrees.  “[A] reference will teach away if it suggests that the line of development flowing from the reference's disclosures is unlikely to be productive of the result sought by the applicant.” In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994).   Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Falls does not discredit the idea of displaying pricing on labels simply by providing the alternative of electronic display modules and indicated their advantages.  In fact, Falls teaches the idea of displaying pricing on printed labels at col. 28, lines 34-37, stating, “One of ordinary skill can readily appreciate the power of being able to create, print and place at shelf 46 up-to-date, attractive graphical price and/or product information of the present invention” and Fig. 12 shows the prices are part of the label.

Applicant then argues that there is no teaching in Falls to use location information to created printed labels that include pricing.  Applicant points out that no column is identified in a citation in the OA.  Examiner notes that at the beginning of the citation for limitation “a”, the OA indicated that Falls taught limitation “a” at several areas, including col. 8, lines 11-19.  The citation missing the column number should have included col. 8 (Examiner has update this reference for further clarity), as was listed at the beginning of the citation.  Applicant argues that Falls teaches away from the inclusion of pricing in the printed labels.  As is explained above, Falls does not teach away from labels, but merely includes the electronic displays as an alternative.

Applicant then indicates that the references to Bartholet are not ones referring to the separation and spooling of horizontal rows.  Examiner notes that Fig. 3 was also cited and that the description corresponding to Fig. 3 at col. 4, line 53 to col. 5, line 7, was the intended citation (not col. 3, line 53 to col. 4, line 7, which was a typo, which has been fixed in this OA).  Examiner also included specific quotations from the cited art in the rejection which were found in the intended passage.  Applicant then asks why Falls would be combined with Bartholet, stating that Falls teaches the need for customized labels unique to differing store layouts and Bartholet teaches mass printing of labels.  Examiner respectfully disagrees that Falls teaches such a need, but, rather, offers the benefit of custom labels. Regardless, this seems to be an argument that Falls teaches away from using Bartholet’s printer.  However, Falls does not teach away from using a large scale printer.  In fact, Falls indicates that the labels may be printed either at the store or at another location (col. 8, lines 20-25).  Examiner has provided reasons for combining which come from the prior art (Bartholet col. 2, lines 5-7, as cited above) and does not use any information from Applicant’s specification.

Applicant then argues that Chung and the other prior art, do not teach the amended claim limitations regarding a disposable application device.  In response to the amendments, Examiner has provided new art (see rejection, supra).  Therefore, these arguments are moot.

Applicant then provides arguments relative to the order of the steps and states that there are specific advantages to preloading the rolls into the dispenser.  As stated above, the advantages of having the rolls preloaded (having everything arrive sorted and ready for application) are not new or unexpected results; therefore the reasoning with regard to the sequence of steps is correct.

As to the Applicant’s remarks with regard to claim 11, Examiner is unsure exactly if Applicant is arguing something different from those arguments addressed above.  If the arguments are the same as addressed above, Examiner responds as above.  If Applicant is arguing something additional, Examiner requests further clarification.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Anthony D Miyazaki, David E Sprott, Kenneth C Manning, Unit prices on retail shelf labels: an assessment of information prominence, Journal of Retailing, Volume 76, Issue 1, 2000, Pages 93-112, ISSN 0022-4359, https://doi.org/10.1016/S0022-4359(99)00022-6 (https://www.sciencedirect.com/science/article/pii/S0022435999000226) – an examination of retailers’ differences in how prices are presented to shoppers on shelf labels.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday: 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE S GILKEY/Primary Examiner, Art Unit 3689